DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on May 24, 2022.
Claims 1, 8, and 14 have been amended and are hereby entered.
Claims 21 and 22 have been added.
Claim 19 and 20 have been canceled.
Claims 1–18, 21, and 22 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed May 24, 2022 has been entered.  Claims 1–18, 21, and 22 remain pending in the application.
Claim Objections
Claim 22 is objected to because of the following informalities:
In claim 22, line 9, “based on the addition user interaction data” should read “based on the additional user interaction data”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–18, 21, and 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
For claim 1, identifying user interaction data is discussed in the original disclosure in specification paragraph 56.  The disclosure fails, however, to set forth identifying this data based on an identity of the first user.  Claiming “based on an identity of the first user” must therefore be cancelled from the claims.  Additionally, for claim 1, dynamically updating the machine learning model is discussed in specification paragraphs 25 and 78.  The disclosure fails, however, to set forth that updating the model dynamically improves accuracy of the machine learning model in intent identification.    Claiming dynamically improving accuracy of the machine learning model must therefore be cancelled from the claims.  Claims 2–7, 21, and 22 are also rejected due to their dependency on claim 1.
For claim 8, identifying user interaction data is discussed in the original disclosure in specification paragraph 56.  The disclosure fails, however, to set forth identifying this data based on an identity of the first user.  Claiming “based on an identity of the first user” must therefore be cancelled from the claims.  Additionally, for claim 8, dynamically updating the machine learning model is discussed in specification paragraphs 25 and 78.  The disclosure fails, however, to set forth that updating the model dynamically improves accuracy of the machine learning model in intent identification.    Claiming dynamically improving accuracy of the machine learning model must therefore be cancelled from the claims.  Claims 9–13 are also rejected due to their dependency on claim 8.
For claim 14, identifying user interaction data is discussed in the original disclosure in specification paragraph 56.  The disclosure fails, however, to set forth identifying this data based on an identity of the first user.  Claiming “based on an identity of the first user” must therefore be cancelled from the claims.  Additionally, for claim 14, dynamically updating the machine learning model is discussed in specification paragraphs 25 and 78.  The disclosure fails, however, to set forth that updating the model dynamically improves accuracy of the machine learning model in intent identification.    Claiming dynamically improving accuracy of the machine learning model must therefore be cancelled from the claims.  Claims 15–18 are also rejected due to their dependency on claim 14.
For claim 22, identifying user interaction data is discussed in the original disclosure in specification paragraph 56.  The disclosure fails, however, to set forth identifying this data based on an identity of the first user.  Claiming “based on an identity of the first user” must therefore be cancelled from the claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–4, 6–11, 13–17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al., U.S. Patent App. No. 2021/0125025 (“Kuo”) in view of Cacheria, III et al., U.S. Patent App. No. 2013/0036049 (“Cacheria”) and Nomula et al., U.S. Patent App. No. 2017/0148073 (“Nomula”).
For claim 1, Kuo teaches:
A computing platform, comprising (¶ 28: example user devices):
at least one processor (¶ 29: processor);
a communication interface communicatively coupled to the at least one processor (¶ 29: user interface); and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (¶ 85: machine-readable medium storing instructions executed by processor):
train a machine learning model to identify user intent during a virtual interactive voice response session, wherein training the machine learning model comprises (¶ 20–21: machine learning model trained to predict user intent): 
inputting previously recorded audio files into the machine learning model, wherein the previously recorded audio files are labelled with corresponding identified intents (¶ 55: model trained with training data sets of past messages labelled with associated intent; ¶ 76: chat system may be audio); 
establish a virtual assistant session with a mobile banking application executing on a mobile device (¶ 45–46: chat session established; ¶ 36: service application may be payment processing application), wherein establishing the virtual assistant session with the mobile banking application executing on the mobile device comprises authenticating at least one authentication credential associated with an online banking account (¶ 39: user identity verified through credentials, such as banking information), and wherein the mobile device is associated with the first user (Fig. 1, ¶ 27: user device associated with user) . . .;
receive an assistance message from the mobile device requesting assistance (¶ 45–46: user initiates chat through chat client interface), . . .;
identify, using the machine learning model, an intent of the assistance message (¶ 52: intent determined through machine learning model);
generate a response message based on the intent of the assistance message (¶ 53: chat robot provides dialogue based on intent determined); 
send the response message and one or more commands directing the mobile device to output an audio response file based on the response message to the mobile device, wherein sending the response message and the one or more commands directing the mobile device to output the audio response file based on the response message causes the mobile device to convert the response message into the audio response file and output the audio response file (¶ 52–54: response messages sent to user; ¶ 76: chat system may be audio-based interactive voice responses; ¶ 78: audio conversion for user);
receive, from the mobile device, feedback information indicating whether or not the audio response file provided the requested assistance (¶ 25: actual intent determined, and determined intent provided to online chat system); and 
update, using the feedback information, the machine learning model, wherein updating the machine learning model dynamically improves accuracy of the machine learning model in intent identification (¶ 25: utterances and determined intent used to generate new training data and re-training model).
Jones does not teach: receive, from an enterprise computing device, user interaction data, indicating interactions between a first user and the enterprise computing device; wherein the mobile device is associated with the first user and is different than the enterprise computing device; based on an identity of the first user, identifying the user interaction data; generate, based on the identified user interaction data, hotkey information corresponding to the first user, wherein the hotkey information indicates a predicted request for assistance; send, to the mobile device, one or more commands directing the mobile device to output a hotkey corresponding to the hotkey information, wherein sending the one or more commands directing the mobile device to output the hotkey causes the mobile device to output the hotkey; and wherein the assistance message was sent based on selection of the hotkey.
Cacheria, however, teaches:
receive, from an enterprise computing device, user interaction data, indicating interactions between a first user and the enterprise computing device (¶ 52–53: user profile data from terminals, including user history, stored at central processor);
wherein the mobile device . . . is different than the enterprise computing device (¶ 51: terminal kiosks); and
based on an identity of the first user, identifying the user interaction data (¶ 101: user identity used to locate user profile data). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chat assistance in Kuo by adding the terminal data from Cacheria.  One of ordinary skill in the art would have been motivated to make this modification for customizing customer services—a benefit explicitly disclosed by Cacheria (¶ 11: need for providing different services based on different factors; ¶ 12: invention addresses issue in part through storing and applying various customized configurations).
The combination of Kuo and Nomula does not teach: generate, based on the identified user interaction data, hotkey information corresponding to the first user, wherein the hotkey information indicates a predicted request for assistance; send, to the mobile device, one or more commands directing the mobile device to output a hotkey corresponding to the hotkey information, wherein sending the one or more commands directing the mobile device to output the hotkey causes the mobile device to output the hotkey; and wherein the assistance message was sent based on selection of the hotkey.
Nomula, however, teaches:
generate, based on the identified user interaction data, hotkey information corresponding to the first user, wherein the hotkey information indicates a predicted request for assistance (¶ 87: courses of action generated for user to select, including request for more assistance; ¶ 64, 86–87: suggested actions based on user data); 
send, to the mobile device, one or more commands directing the mobile device to output a hotkey corresponding to the hotkey information, wherein sending the one or more commands directing the mobile device to output the hotkey causes the mobile device to output the hotkey (¶ 59: actions outputted that user may be interested in; ¶ 27: mobile application); and
wherein the assistance message was sent based on selection of the hotkey (¶ 87: request for assistance sent based on course of action suggested)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chat assistance in Kuo and the terminal data in Cacheria by adding the suggested actions from Nomula.  One of ordinary skill in the art would have been motivated to make this modification for making virtual agent interactions more efficient—a benefit explicitly disclosed by Nomula (¶ 3: need for making interactions with customer representatives more efficient; ¶ 6: invention addresses issue in part through virtual agent storing and identifying actions).  Kuo and Cacheria are both related to customer service assistance, so one of ordinary skill in the art would have been motivated to make this assistance even more efficient by combining these systems together.
For claim 2, Kuo, Cacheria, and Nomula teach all the limitations of claim 1 above, and Kuo further teaches:
The computing platform of claim 1, wherein authenticating the at least one authentication credential associated with the online banking account comprises authenticating one or more of: a user name, a password, biometric information, or a voice input (¶ 32: user name, password, biometric ID, or any other personal or banking information may be used).
For claim 3, Kuo, Cacheria, and Nomula teach all the limitations of claim 1 above, and Kuo further teaches:
The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: prior to identifying the intent, train the machine learning model based on a plurality of recorded interactive voice response (IVR) sessions, wherein the plurality of recorded interactive voice response sessions correspond to one or more of: phone sessions or virtual IVR sessions with one or more online banking customers (¶ 71: training based on data from interactive voice responsive system during phone conversations).
For claim 4, Kuo, Cacheria, and Nomula teach all the limitations of claim 1 above, and Kuo further teaches:
The computing platform of claim 1, wherein identifying the intent comprises identifying one or more of: a balance inquiry request, a transaction status request, a request for information corresponding to a failed transaction, a credit score inquiry, credit card information, charge/payment information, a request for account information, a mortgage request, a request to execute a transaction, or a request for outage information (¶ 48: various user requests).
For claim 6, Kuo, Cacheria, and Nomula teach all the limitations of claim 1 above, and Kuo further teaches:
The computing platform of claim 1, wherein identifying the intent of the assistance message comprises identifying the intent of the assistance message based at least in part on information from the mobile device (¶ 51: intent determined from utterances from user device).
For claim 7, Kuo, Cacheria, and Nomula teach all the limitations of claim 1 above, and Kuo further teaches:
The computing platform of claim 1, wherein the virtual assistant session corresponds to a data channel between the mobile device and an artificial intelligence engine hosted by the computing platform (¶ 40: server with online chat module for facilitating chat session between chat clients and chat robots).

For claim 8, Kuo teaches:
A method comprising (¶ 45: example method):
at a computing platform comprising at least one processor, a communication interface, and memory (¶ 29: device with processor and user interface; ¶ 79: memory):
training a machine learning model to identify user intent during a virtual interactive voice response session, wherein training the machine learning model comprises (¶ 20–21: machine learning model trained to predict user intent): 
inputting previously recorded audio files into the machine learning model, wherein the previously recorded audio files are labelled with corresponding identified intents (¶ 55: model trained with training data sets of past messages labelled with associated intent; ¶ 76: chat system may be audio); 
establishing a virtual assistant session with a mobile banking application executing on a mobile device (¶ 45–46: chat session established; ¶ 36: service application may be payment processing application), wherein establishing the virtual assistant session with the mobile banking application executing on the mobile device comprises authenticating at least one authentication credential associated with an online banking account (¶ 39: user identity verified through credentials, such as banking information), and wherein the mobile device is associated with the first user (Fig. 1, ¶ 27: user device associated with user) . . .;
receiving an assistance message from the mobile device requesting assistance (¶ 45–46: user initiates chat through chat client interface) . . .;
identifying, using a machine learning model, an intent of the assistance message (¶ 52: intent determined through machine learning model);
generating a response message based on the intent of the assistance message (¶ 53: chat robot provides dialogue based on intent determined); 
sending the response message and one or more commands directing the mobile device to output an audio response file based on the response message to the mobile device, wherein sending the response message and the one or more commands directing the mobile device to output the audio response file based on the response message causes the mobile device to convert the response message into the audio response file and output the audio response file (¶ 52–54: response messages sent to user; ¶ 76: chat system may be audio-based interactive voice responses; ¶ 78: audio conversion for user); 
receiving, from the mobile device, feedback information indicating whether or not the audio response file provided the requested assistance (¶ 25: actual intent determined, and determined intent provided to online chat system); and 
updating, using the feedback information, the machine learning model, wherein updating the machine learning model dynamically improves accuracy of the machine learning model in intent identification (¶ 25: utterances and determined intent used to generate new training data and re-training model).
Jones does not teach: receiving, from an enterprise computing device, user interaction data, indicating interactions between a first user and the enterprise computing device; wherein the mobile device is associated with the first user and is different than the enterprise computing device; based on an identity of the first user, identifying the user interaction data; generate, based on the identified user interaction data, hotkey information corresponding to the first user, wherein the hotkey information indicates a predicted request for assistance; send, to the mobile device, one or more commands directing the mobile device to output a hotkey corresponding to the hotkey information, wherein sending the one or more commands directing the mobile device to output the hotkey causes the mobile device to output the hotkey; and wherein the assistance message was sent based on selection of the hotkey.
Cacheria, however, teaches:
receiving, from an enterprise computing device, user interaction data, indicating interactions between a first user and the enterprise computing device (¶ 52–53: user profile data from terminals, including user history, stored at central processor);
wherein the mobile device . . . is different than the enterprise computing device (¶ 51: terminal kiosks); and
based on an identity of the first user, identifying the user interaction data (¶ 101: user identity used to locate user profile data). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chat assistance in Kuo by adding the terminal data from Cacheria.  One of ordinary skill in the art would have been motivated to make this modification for customizing customer services—a benefit explicitly disclosed by Cacheria (¶ 11: need for providing different services based on different factors; ¶ 12: invention addresses issue in part through storing and applying various customized configurations).
The combination of Kuo and Nomula does not teach: generate, based on the identified user interaction data, hotkey information corresponding to the first user, wherein the hotkey information indicates a predicted request for assistance; send, to the mobile device, one or more commands directing the mobile device to output a hotkey corresponding to the hotkey information, wherein sending the one or more commands directing the mobile device to output the hotkey causes the mobile device to output the hotkey; and wherein the assistance message was sent based on selection of the hotkey.
Nomula, however, teaches:
generate, based on the identified user interaction data, hotkey information corresponding to the first user, wherein the hotkey information indicates a predicted request for assistance (¶ 87: courses of action generated for user to select, including request for more assistance; ¶ 64, 86–87: suggested actions based on user data); 
send, to the mobile device, one or more commands directing the mobile device to output a hotkey corresponding to the hotkey information, wherein sending the one or more commands directing the mobile device to output the hotkey causes the mobile device to output the hotkey (¶ 59: actions outputted that user may be interested in; ¶ 27: mobile application); and
wherein the assistance message was sent based on selection of the hotkey (¶ 87: request for assistance sent based on course of action suggested)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chat assistance in Kuo and the terminal data in Cacheria by adding the suggested actions from Nomula.  One of ordinary skill in the art would have been motivated to make this modification for making virtual agent interactions more efficient—a benefit explicitly disclosed by Nomula (¶ 3: need for making interactions with customer representatives more efficient; ¶ 6: invention addresses issue in part through virtual agent storing and identifying actions).  Kuo and Cacheria are both related to customer service assistance, so one of ordinary skill in the art would have been motivated to make this assistance even more efficient by combining these methods together.
For claim 9, Kuo, Cacheria, and Nomula teach all the limitations of claim 8 above, and Kuo further teaches:
The method of claim 8, wherein authenticating the at least one authentication credential associated with the online banking account comprises authenticating one or more of: a user name, a password, biometric information, or a voice input (¶ 32: user name, password, biometric ID, or any other personal or banking information may be used).
For claim 10, Kuo, Cacheria, and Nomula teach all the limitations of claim 8 above, and Kuo further teaches:
The method of claim 8, further comprising: prior to identifying the intent, training the machine learning model based on a plurality of recorded interactive voice response (IVR) sessions, wherein the plurality of recorded interactive voice response sessions correspond to one or more of: phone sessions or virtual IVR sessions with one or more online banking customers (¶ 71: training based on data from interactive voice responsive system during phone conversations).
For claim 11, Kuo, Cacheria, and Nomula teach all the limitations of claim 8 above, and Kuo further teaches:
The method of claim 8, wherein identifying the intent comprises identifying one or more of: a balance inquiry request, a transaction status request, a request for information corresponding to a failed transaction, a credit score inquiry, credit card information, charge/payment information, a request for account information, a mortgage request, a request to execute a transaction, or a request for outage information (¶ 48: various user requests).
For claim 13, Kuo, Cacheria, and Nomula teach all the limitations of claim 8 above, and Kuo further teaches:
The method of claim 8, wherein identifying the intent of the assistance message comprises identifying the intent of the assistance message based at least in part on information from the mobile device (¶ 51: intent determined from utterances from user device).
For claim 14, Kuo teaches:
One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory, cause the computing platform to (¶ 85: machine-readable medium storing instructions executed by processor; ¶ 29: device with processor and user interface; ¶ 79: memory):
train a machine learning model to identify user intent during a virtual interactive voice response session, wherein training the machine learning model comprises (¶ 20–21: machine learning model trained to predict user intent): 
inputting previously recorded audio files into the machine learning model, wherein the previously recorded audio files are labelled with corresponding identified intents (¶ 55: model trained with training data sets of past messages labelled with associated intent; ¶ 76: chat system may be audio); 
establish a virtual assistant session with a mobile banking application executing on a mobile device (¶ 45–46: chat session established; ¶ 36: service application may be payment processing application), wherein establishing the virtual assistant session with the mobile banking application executing on the mobile device comprises authenticating at least one authentication credential associated with an online banking account (¶ 39: user identity verified through credentials, such as banking information), and wherein the mobile device is associated with the first user (Fig. 1, ¶ 27: user device associated with user) . . .;
receive an assistance message from the mobile device requesting assistance (¶ 45–46: user initiates chat through chat client interface), . . .;
identify, using a machine learning model, an intent of the assistance message (¶ 52: intent determined through machine learning model);
generate a response message based on the intent of the assistance message (¶ 53: chat robot provides dialogue based on intent determined); 
send the response message and one or more commands directing the mobile device to output an audio response file based on the response message to the mobile device, wherein sending the response message and the one or more commands directing the mobile device to output the audio response file based on the response message causes the mobile device to convert the response message into the audio response file and output the audio response file (¶ 52–54: response messages sent to user; ¶ 76: chat system may be audio-based interactive voice responses; ¶ 78: audio conversion for user);
receive, from the mobile device, feedback information indicating whether or not the audio response file provided the requested assistance (¶ 25: actual intent determined, and determined intent provided to online chat system); and 
update, using the feedback information, the machine learning model, wherein updating the machine learning model dynamically improves accuracy of the machine learning model in intent identification (¶ 25: utterances and determined intent used to generate new training data and re-training model).
Jones does not teach: receive, from an enterprise computing device, user interaction data, indicating interactions between a first user and the enterprise computing device; wherein the mobile device is associated with the first user and is different than the enterprise computing device; based on an identity of the first user, identifying the user interaction data; generate, based on the identified user interaction data, hotkey information corresponding to the first user, wherein the hotkey information indicates a predicted request for assistance; send, to the mobile device, one or more commands directing the mobile device to output a hotkey corresponding to the hotkey information, wherein sending the one or more commands directing the mobile device to output the hotkey causes the mobile device to output the hotkey; and wherein the assistance message was sent based on selection of the hotkey.
Cacheria, however, teaches:
receive, from an enterprise computing device, user interaction data, indicating interactions between a first user and the enterprise computing device (¶ 52–53: user profile data from terminals, including user history, stored at central processor);
wherein the mobile device . . . is different than the enterprise computing device (¶ 51: terminal kiosks); and
based on an identity of the first user, identifying the user interaction data (¶ 101: user identity used to locate user profile data). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chat assistance in Kuo by adding the terminal data from Cacheria.  One of ordinary skill in the art would have been motivated to make this modification for customizing customer services—a benefit explicitly disclosed by Cacheria (¶ 11: need for providing different services based on different factors; ¶ 12: invention addresses issue in part through storing and applying various customized configurations).
The combination of Kuo and Nomula does not teach: generate, based on the identified user interaction data, hotkey information corresponding to the first user, wherein the hotkey information indicates a predicted request for assistance; send, to the mobile device, one or more commands directing the mobile device to output a hotkey corresponding to the hotkey information, wherein sending the one or more commands directing the mobile device to output the hotkey causes the mobile device to output the hotkey; and wherein the assistance message was sent based on selection of the hotkey.
Nomula, however, teaches:
generate, based on the identified user interaction data, hotkey information corresponding to the first user, wherein the hotkey information indicates a predicted request for assistance (¶ 87: courses of action generated for user to select, including request for more assistance; ¶ 64, 86–87: suggested actions based on user data); 
send, to the mobile device, one or more commands directing the mobile device to output a hotkey corresponding to the hotkey information, wherein sending the one or more commands directing the mobile device to output the hotkey causes the mobile device to output the hotkey (¶ 59: actions outputted that user may be interested in; ¶ 27: mobile application); and
wherein the assistance message was sent based on selection of the hotkey (¶ 87: request for assistance sent based on course of action suggested)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chat assistance in Kuo and the terminal data in Cacheria by adding the suggested actions from Nomula.  One of ordinary skill in the art would have been motivated to make this modification for making virtual agent interactions more efficient—a benefit explicitly disclosed by Nomula (¶ 3: need for making interactions with customer representatives more efficient; ¶ 6: invention addresses issue in part through virtual agent storing and identifying actions).  Kuo and Cacheria are both related to customer service assistance, so one of ordinary skill in the art would have been motivated to make this assistance even more efficient by combining these systems together.
For claim 15, Kuo, Cacheria, and Nomula teach all the limitations of claim 14 above, and Kuo further teaches:
The one or more non-transitory computer-readable media of claim 14, wherein authenticating the at least one authentication credential associated with the online banking account comprises authenticating one or more of: a user name, a password, biometric information, or a voice input (¶ 32: user name, password, biometric ID, or any other personal or banking information may be used).
For claim 16, Kuo, Cacheria, and Nomula teach all the limitations of claim 14 above, and Kuo further teaches:
The one or more non-transitory computer-readable media of claim 14, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: prior to identifying the intent, train the machine learning model based on a plurality of recorded interactive voice response (IVR) sessions, wherein the plurality of recorded interactive voice response sessions correspond to one or more of: phone sessions or virtual IVR sessions with one or more online banking customers (¶ 71: training based on data from interactive voice responsive system during phone conversations).
For claim 17, Kuo, Cacheria, and Nomula teach all the limitations of claim 14 above, and Kuo further teaches:
The one or more non-transitory computer-readable media of claim 14, wherein identifying the intent comprises identifying one or more of: a balance inquiry request, a transaction status request, a request for information corresponding to a failed transaction, a credit score inquiry, credit card information, charge/payment information, a request for account information, a mortgage request, a request to execute a transaction, or a request for outage information (¶ 48: various user requests).
For claim 21, Kuo, Cacheria, and Nomula teach all the limitations of claim 1 above, and  Cacheria further teaches:
The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive, from a second enterprise computing device, second user interaction data, indicating interactions between a second user and the second enterprise computing device (¶ 52–53: user profile data from multiple terminals stored at central processor), . . .. 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chat assistance in Kuo and the suggested actions in Nomula by adding the terminal data from Cacheria.  One of ordinary skill in the art would have been motivated to make this modification for customizing customer services—a benefit explicitly disclosed by Cacheria (¶ 11: need for providing different services based on different factors; ¶ 12: invention addresses issue in part through storing and applying various customized configurations).
Cacheria does not teach: wherein generating the hotkey information for the first user is further based in part on the second user interaction data.
	Nomula, however, teaches:
wherein generating the hotkey information for the first user is further based in part on the second user interaction data (¶ 64, 86–87: suggested actions based on user data).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chat assistance in Kuo and the terminal data in Cacheria by adding the suggested actions from Nomula.  One of ordinary skill in the art would have been motivated to make this modification for making virtual agent interactions more efficient—a benefit explicitly disclosed by Nomula (¶ 3: need for making interactions with customer representatives more efficient; ¶ 6: invention addresses issue in part through virtual agent storing and identifying actions).  Kuo and Cacheria are both related to customer service assistance, so one of ordinary skill in the art would have been motivated to make this assistance even more efficient by combining these systems together.
For claim 22, Kuo, Cacheria, and Nomula teach all the limitations of claim 1 above, and Kuo further teaches:
The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: . . . establish a new virtual assistant session with the mobile banking application executing on a mobile device (¶ 45–46: chat session established; ¶ 36: service application may be payment processing application) . . .. 11Application No. 16/933,031Docket No.: 007131.02329\US
Kuo does not teach: receive, after establishing the virtual assistant session, additional user interaction data, indicating additional interactions between the first user and the enterprise computing device; based on an identity of the first user, identifying the additional user interaction data; and generate, based on the addition user interaction data, new hotkey information corresponding to the first user, wherein the new hotkey information indicates a new predicted request for assistance, different than the predicted request for assistance
	Cacheria, however, teaches:
receive, after establishing the virtual assistant session, additional user interaction data, indicating additional interactions between the first user and the enterprise computing device (¶ 52–53: user profile data from multiple terminals stored at central processor);
based on an identity of the first user, identifying the additional user interaction data (¶ 101: user identity used to locate user profile data).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chat assistance in Kuo and the suggested actions in Nomula by adding the terminal data from Cacheria.  One of ordinary skill in the art would have been motivated to make this modification for customizing customer services—a benefit explicitly disclosed by Cacheria (¶ 11: need for providing different services based on different factors; ¶ 12: invention addresses issue in part through storing and applying various customized configurations).
The combination of Kuo and Cacheria does not teach: generate, based on the addition user interaction data, new hotkey information corresponding to the first user, wherein the new hotkey information indicates a new predicted request for assistance, different than the predicted request for assistance.
	Nomula, however, teaches:
generate, based on the addition user interaction data, new hotkey information corresponding to the first user, wherein the new hotkey information indicates a new predicted request for assistance, different than the predicted request for assistance (¶ 87: courses of action generated for user to select, including request for more assistance; ¶ 64, 86–87: suggested actions based on user data).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chat assistance in Kuo and the terminal data in Cacheria by adding the suggested actions from Nomula.  One of ordinary skill in the art would have been motivated to make this modification for making virtual agent interactions more efficient—a benefit explicitly disclosed by Nomula (¶ 3: need for making interactions with customer representatives more efficient; ¶ 6: invention addresses issue in part through virtual agent storing and identifying actions).  Kuo and Cacheria are both related to customer service assistance, so one of ordinary skill in the art would have been motivated to make this assistance even more efficient by combining these systems together.
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al., U.S. Patent App. No. 2021/0125025 (“Kuo”) in view of Cacheria, III et al., U.S. Patent App. No. 2013/0036049 (“Cacheria”); Nomula et al., U.S. Patent App. No. 2017/0148073 (“Nomula”); and Jones et al., U.S. Patent App. No. 2008/0270300 (“Jones”).
For claim 5, Kuo, Cacheria, and Nomula teach all the limitations of claim 1 above, and Kuo further teaches:
The computing platform of claim 1, wherein generating the response message based on the intent of the assistance message comprises: sending one or more commands directing an event processing system to process an event based on the intent of the assistance message, wherein sending the one or more commands directing the event processing system to process the event based on the intent of the assistance message cause the event processing system to process the event (¶ 62: chat robot starts workflow related to intent, including performing fund transfer); . . . and
generating . . . the assistance message (¶ 62: response to user). 
The combination of Kuo, Cacheria, and Nomula does not teach: receiving, from the event processing system, an event processing notification indicating that the event was processed; and based on the event processing notification indicating that the event was processed.



	Jones, however, teaches:
receiving, from the event processing system, an event processing notification indicating that the event was processed (¶ 96: transfer confirmation after transfer); and 
based on the event processing notification indicating that the event was processed (¶ 96: transfer confirmation after transfer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transfer assistance in Kuo, the terminal data in Cacheria, and the suggested actions in Nomula by adding the confirmation notification from Jones.  One of ordinary skill in the art would have been motivated to make this modification for making payment transfers more convenient—a benefit explicitly disclosed by Jones (¶ 14: need for consumer purchases and payments that do not require cash, check, card, or fob; ¶ 16: invention addresses need in part through the advantage of a direct transfer with confirmation).
For claim 12, Kuo, Cacheria, and Nomula teach all the limitations of claim 8 above, and Kuo further teaches:
The method of claim 8, wherein generating the response message based on the intent of the assistance message comprises: sending one or more commands directing an event processing system to process an event based on the intent of the assistance message, wherein sending the one or more commands directing the event processing system to process the event based on the intent of the assistance message cause the event processing system to process the event (¶ 62: chat robot starts workflow related to intent, including performing fund transfer); . . . and
generating . . . the assistance message (¶ 62: response to user). 
The combination of Kuo, Cacheria, and Nomula does not teach: receiving, from the event processing system, an event processing notification indicating that the event was processed; and based on the event processing notification indicating that the event was processed.
	Jones, however, teaches:
receiving, from the event processing system, an event processing notification indicating that the event was processed (¶ 96: transfer confirmation after transfer); and 
based on the event processing notification indicating that the event was processed (¶ 96: transfer confirmation after transfer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transfer assistance in Kuo, the terminal data in Cacheria, and the suggested actions in Nomula by adding the confirmation notification from Jones.  One of ordinary skill in the art would have been motivated to make this modification for making payment transfers more convenient—a benefit explicitly disclosed by Jones (¶ 14: need for consumer purchases and payments that do not require cash, check, card, or fob; ¶ 16: invention addresses need in part through the advantage of a direct transfer with confirmation).


For claim 18, Kuo, Cacheria, and Nomula teach all the limitations of claim 14 above, and Kuo further teaches:
The one or more non-transitory computer-readable media of claim 14, wherein generating the response message based on the intent of the assistance message comprises: sending one or more commands directing an event processing system to process an event based on the intent of the assistance message, wherein sending the one or more commands directing the event processing system to process the event based on the intent of the assistance message cause the event processing system to process the event (¶ 62: chat robot starts workflow related to intent, including performing fund transfer); . . . and
generating . . . the assistance message (¶ 62: response to user). 
The combination of Kuo, Cacheria, and Nomula does not teach: receiving, from the event processing system, an event processing notification indicating that the event was processed; and based on the event processing notification indicating that the event was processed.
	Jones, however, teaches:
receiving, from the event processing system, an event processing notification indicating that the event was processed (¶ 96: transfer confirmation after transfer); and 
based on the event processing notification indicating that the event was processed (¶ 96: transfer confirmation after transfer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transfer assistance in Kuo, the terminal data in Cacheria, and the suggested actions in Nomula by adding the confirmation notification from Jones.  One of ordinary skill in the art would have been motivated to make this modification for making payment transfers more convenient—a benefit explicitly disclosed by Jones (¶ 14: need for consumer purchases and payments that do not require cash, check, card, or fob; ¶ 16: invention addresses need in part through the advantage of a direct transfer with confirmation).
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments (Remarks, page 17) filed May 24, 2022, with respect to claims 1–18, 21, and 22 have been fully considered and are persuasive.  
Applicant first argues that the claims do not recite an abstract idea, but claims 1–18, 21, and 22 do recite authenticating a user then receiving assistance with banking functions, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.  
Claims 1–18, 21, and 22, however, further recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  These claims recite “train a machine learning model to identify user intent during a virtual interactive voice response session, wherein training the machine learning model comprises: inputting previously recorded audio files into the machine learning model, wherein the previously recorded audio files are labelled with corresponding identified intents”, “generate, based on the identified user interaction data, hotkey information corresponding to the first user, wherein the hotkey information indicates a predicted request for assistance”, and “update, using the feedback information, the machine learning model”.  The claims therefore involve training a machine learning model to predict user intent, generating virtual hotkeys for users based on the predictions, and then updating the machine learning model based on these predictions.  Rather than merely applying the claimed invention to a technological environment, the claims are directed to the machine learning and hotkey generation itself, improving the automated response technology itself, as explained further in the specification (¶ 3: “Furthermore, another technical advantage is that processing load may be dynamically balanced by the artificial intelligence engine rather than exhausting certain resources and/or underutilizing others, which may lead to processing delays. Accordingly, these advantages25 may result in increased enterprise capabilities, such as providing automated voice responses to client questions, while reducing processing load on enterprise resources.”).  Thus, the limitations of claims  1–18, 21, and 22, in combination, integrate the abstract idea into a practical application.
For these reasons, in light of Applicant’s amendments and arguments, the rejection of claims 1–18 under 35 U.S.C. 101 has been withdrawn. 
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1–18, 21, and 22 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claims 1, 8, and 14 and argues that Kuo (U.S. Patent App. No. 2021/0125025) does not disclose these additional limitations.  Claims 1, 8, and 14, however, are currently rejected under 35 U.S.C. 103 over Kuo in view of Cacheria, III (U.S. Patent App. No. 2013/0036049) and Nomula (U.S. Patent App. No. 2017/0148073).  Thus, Applicant’s arguments with respect to claims 1, 8, and 14 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 8, and 14, which were amended to overcome the rejection under 35 U.S.C. 102.  As discussed above, however, claims 1, 8, and 14 are currently rejected under 35 U.S.C. 103 over Kuo in view of Cacheria, III and Nomula.  Thus, Applicant’s arguments with respect to claims 2–7, 9–13, 15–18, 21, and 22 are moot.
Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Knight et al., U.S. Patent No. 10,795,640, discloses a conversational virtual assistant for a request for assistance from a user device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696